Case: 16-15491       Date Filed: 11/06/2017       Page: 1 of 7


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-15491
                               ________________________

                          D.C. Docket No. 0:15-cv-61734-AOR


CAROL GORCZYCA,

                                                          Plaintiff - Appellant,

versus

MSC CRUISES, S.A.,

                                                  Defendant - Appellee.
                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                    (November 6, 2017)

Before JORDAN and JILL PRYOR, Circuit Judges, and DUFFEY, * District Judge.

PER CURIAM:




         *
        Honorable William S. Duffey, Jr., United States District Judge for the Northern District
of Georgia, sitting by designation.
                Case: 16-15491     Date Filed: 11/06/2017   Page: 2 of 7


         On October 18, 2014, Carol Gorczyca boarded the Divina, an MSC Cruises

ship, for a 7-night voyage. On October 23, she fell and was injured while

descending a stairway of the Pantheon Theater aboard the Divina. She sued MSC

for negligence, alleging that the metal nosing on the strip of the step on which she

tripped was loose, that the LED lights attached to the metal strip emitted a blinding

glare, and that there was no handrail for her to hold onto as she descended the

steps.

         MSC asserted that it did not design or manufacture any of the alleged

dangerous conditions, that it did not have actual or constructive notice of the

alleged dangerous conditions, and that any alleged dangerous conditions were open

and obvious. Following discovery, MSC moved for summary judgment. The

district court ruled that MSC was entitled to summary judgment because, based on

the undisputed facts, MSC did not create the alleged dangerous conditions and had

no actual or constructive notice of the conditions. The district court did not reach

MSC’s third argument regarding the open and obvious nature of the conditions.

         Ms. Gorczyca timely filed this appeal. Following oral argument, and a

review of the record, we affirm.

                                           I

         We review the district court’s grant of summary judgment de novo. See

Liebman v. Metro. Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015). We view


                                           2
              Case: 16-15491     Date Filed: 11/06/2017    Page: 3 of 7


the evidence in the light most favorable to Ms. Gorczyca, the nonmoving party.

See Skrtich v. Thornton, 280 F.3d 1295, 1299 (11th Cir. 2002). Summary judgment

is proper only where there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). See

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      Under maritime law, the owner of a ship in navigable waters owes to

passengers “the duty of exercising reasonable care under the circumstances.”

Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 632 (1959). To

prevail on a negligence claim, a plaintiff must prove that (1) the defendant had a

duty to protect the plaintiff from a particular injury; (2) the defendant breached that

duty; (3) the breach actually and proximately caused the plaintiff’s injury; and (4)

the plaintiff suffered actual harm. See Sorrels v. NCL (Bahamas) Ltd., 796 F.3d
1275, 1280 (11th Cir. 2015).

      This standard of reasonable care requires, “as a prerequisite to imposing

liability, that the carrier have had actual or constructive notice of the risk-creating

condition, at least where, as here, the menace is one commonly encountered on

land and not clearly linked to nautical adventure.” Keefe v. Bahama Cruise Line,

Inc., 867 F.2d 1318, 1322 (11th Cir. 1989). Actual notice exists when the

defendant knows of the risk-creating condition, while constructive notice exists

when “the shipowner ought to have known of the peril to its passengers, the hazard

                                          3
              Case: 16-15491     Date Filed: 11/06/2017   Page: 4 of 7


having been present for a period of time so lengthy as to invite corrective

measures.” Id. Here, Ms. Gorczyca failed to create an issue of fact as to whether

MSC had either actual or constructive notice of the alleged conditions.

                                         II

      As the district court noted, Ms. Gorczyca presented no evidence that MSC

had actual notice of any of the three allegedly dangerous conditions. Ms. Gorczyca

argues that Ryan Allain, MSC’s corporate representative, testified at his deposition

that MSC was aware that the metal nosing on the step on which she tripped was

loose prior to her fall, but we disagree. Mr. Allain testified only that he was aware

the nosing was loose “when [plaintiff’s attorney] inspected” the nosing after the

incident. Additionally, Ms. Gorczyca acknowledges that MSC had no actual

knowledge of any hazards associated with the LED lights or the lack of handrails.

      Ms. Gorczyca also failed to present any evidence of prior accidents

substantially similar to hers that would provide MSC with constructive notice of

the alleged dangerous conditions. See Jones v. Otis Elevator Co., 861 F.2d 655,

661-62 (11th Cir. 1988) (although “evidence of similar accidents might be relevant

to the defendant’s notice . . . conditions substantially similar to the occurrence in

question must have caused the prior accident”). She argues that Mr. Allain’s

deposition testimony reveals numerous substantially similar accident reports, but

she is incorrect. Mr. Allain did testify that there were between five and ten


                                         4
               Case: 16-15491      Date Filed: 11/06/2017   Page: 5 of 7


“accident reports” from falls in the Pantheon Theater over the two years prior to

Ms. Gorczyca’s fall. But none of these falls occurred on the same step or area as

where Ms. Gorczyca fell, and none of them were allegedly due to a loose metal

nosing. In fact, Ms. Gorczyca provided no evidence that any of these accident

reports resulted from a passenger tripping on the metal nosing of the steps of the

Pantheon Theater. And, as the district court explained, Ms. Gorczyca also provided

no evidence of any prior accident reports in the theater due to allegedly faulty LED

lights or the lack of handrails.

      Ms. Gorczyca maintains that another passenger behind her tripped and fell

on the same step and grabbed onto her; that another passenger informed the MSC

staff person who was giving ice to her that she had also fallen in the theater the

night before; and that a different passenger had filed an accident report after falling

on the very same step on which she had tripped. These incidents, however, all

occurred, or were reported, after Ms. Gorczyca’s fall, and thus they fail to prove

MSC had any prior notice of a defective condition.

      Ms. Gorczyca also relies on a recent slip and fall incident in the Pantheon

Theater which resulted in a lawsuit against MSC, and which was recently reviewed

by this Court. See Taiariol v. MSC Crociere S.A., 677 F. App’x 599 (11th Cir.

2017). In Taiariol, however, this Court affirmed the district court’s grant of

summary judgment to MSC because Ms. Taiariol had not proved actual or

                                           5
                 Case: 16-15491   Date Filed: 11/06/2017   Page: 6 of 7


constructive notice. See id. at 601 (“[T]he ‘similar incidents’ [Ms.] Taiariol

presented are similar to her incident only to the extent that a person fell while on

board one of the defendant’s cruise ships, not that those incidents involved falls

caused by the nosing.”). Ms. Taiariol had “slipped on the metal strip” of a step in

the theater, and had alleged that the step’s “dangerous, slippery, and unsafe

condition” caused her injuries. Id. at 600. We ruled that “while [Ms.] Taiariol was

not required to show that another passenger slipped on the same step while in the

same theater of the same ship during the same trip . . . she at least had to produce

evidence that another person, while aboard one of the defendant’s ships, slipped on

the nosing of one of the ship’s steps.” Id. at 601. The same reasoning applies here,

because Ms. Gorczyca has failed to produce evidence that any other passengers

before her tripped on the steps of the Pantheon Theater due to a faulty or loose

metal nosing. As we stated in Taiariol, “[t]he inquiry is not whether the defendant

had notice of an object or its physical specifications, but instead, whether the

defendant had notice of a risk-creating condition.” Id. at 602 (citing Sorrels, 796
F.3d at 1286).

      Ms. Gorczyca contends that MSC knew of the dangerous condition of the

steps because it placed “Watch Your Step” stickers on each of the steps in the

theater. We rejected this very same argument in Taiariol, stating that “[c]ommon

sense dictates that the sticker served to caution persons on the ship that the step

                                          6
               Case: 16-15491     Date Filed: 11/06/2017   Page: 7 of 7


was there,” not that it was intended “to warn passengers that the nosing may be

slippery” (or, in this case, loose). 677 F. App’x at 602. Ms. Gorczyca has not

presented any factual or legal basis for us to deviate from the reasoning in Taiariol.

      Finally, Ms. Gorczyca argued before the district court that where the

defendant itself creates a dangerous condition or situation, the notice requirement

does not apply. See Rockey v. Royal Caribbean Cruises, Ltd., No. 99-708-CIV-

GOLD, 2001 WL 420993 at **4-5 (S.D. Fla. Feb. 20, 2001). She failed to raise

this argument, however, in her briefs or at oral argument, and has thus waived the

issue. See Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1303

(11th Cir. 2007) (failure to raise an issue properly on appeal waives any argument

as to that issue). See also Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570,

1573 n.6 (11th Cir. 1989) (a party’s failure to elaborate on an issue on its merits in

a brief, even if a passing reference is made to the district court’s disposition of the

issue, constitutes a waiver of that issue).

                                              III

      In sum, the district court did not err in granting summary judgment to MSC.

As a result, we affirm.

      AFFIRMED.




                                              7